Citation Nr: 0408136	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  98-00 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty from September 1978 to 
April 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's application to reopen his 
previously denied claim of entitlement to service connection 
for a psychiatric disability for failure to submit new and 
material evidence.

As will be discussed below, the issue of entitlement to 
service connection for a psychiatric disability is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  It will be addressed in the remand portion 
of this decision and the veteran is advised that VA will 
notify him if further action is required on his part.


FINDINGS OF FACT

1.  In a final decision dated June 1982, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.  

2.  In a final decision dated September 1986, the RO denied 
the veteran's application to reopen his previously denied 
claim of entitlement to service connection for a psychiatric 
disability for failure to submit new and material evidence.

3.  In October 1996, the veteran applied to reopen his claim 
for service connection for a psychiatric disability; the 
additional evidence submitted in this application includes 
evidence which has not been previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received regarding the 
previously denied claim of service connection for a 
psychiatric disability; that claim is reopened.  38 U.S.C.A. 
§§ 5108 (West  2002); 38 C.F.R. §§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested that VA reopen his claim of 
entitlement to service connection for a psychiatric 
disability on the basis that he has submitted new and 
material evidence not only sufficient to reopen his claim, 
but also sufficient to grant service connection.  
Specifically, the veteran contends that his psychiatric 
disability, presently diagnosed as chronic schizophrenia, 
paranoid type, is directly related to his period of active 
duty such that he is entitled to VA compensation.

The veteran's claim of entitlement to service connection for 
a psychiatric disability was first considered and originally 
denied on a direct basis in a June 1982 RO rating decision.  
Evidence considered by VA at the time included his service 
medical records showing that the veteran was psychiatrically 
normal on pre-enlistment examination in July 1978 but was 
honorably discharged from active duty in April 1979, after 
having served less than one year, upon being recommended for 
separation from service after a March 1979 mental status 
evaluation determined that he was unable to adjust to 
military life.  The report of his separation examination in 
March 1979 shows no abnormal psychiatric findings.  Notice of 
the adverse determination and the veteran's appellate rights 
were dispatched to the veteran in correspondence dated July 
1982.  As there is no indication in the claims file that the 
veteran filed a timely Notice of Disagreement or appeal of 
the June 1982 determination, it became final in June 1983.

In April 1986, the veteran applied to reopen his claim for 
service connection for a psychiatric disability.  In support 
of his claim, he submitted a statement dated August 1986 from 
Stuart M. Silverman, M.D., of the Mt. Sinai Hospital 
Department of Psychiatry, in which Dr. Silverman reported 
that the veteran had a diagnosis of chronic paranoid 
schizophrenia and that it was the psychiatrist's professional 
opinion that the veteran's mental illness first became 
clinically evident during his military service.  In a rating 
decision dated September 1986, the RO determined that this 
evidence was not new and material and denied the veteran's 
application to reopen his claim.  Notice of the adverse 
determination and the veteran's appellate rights were 
dispatched to the veteran in correspondence dated September 
1986.  As there is no indication in the claims file that the 
veteran filed a timely Notice of Disagreement or appeal of 
the September 1986 determination, it became final in 
September 1987.

Thereafter, in October 1986, the veteran applied to reopen 
his claim for service connection for a psychiatric 
disability.  In support of his claim, the veteran submitted 
VA medical records  dated 1993 - 2003 showing treatment for 
paranoid schizophrenia, lay witness statements from his 
mother and sister (respectively dated May 1998 and June 1998) 
in which they reported that the veteran manifested symptoms 
of his mental illness shortly after returning home following 
his discharge from the military, oral testimony from himself 
and his mother presented before an RO hearing officer at a 
March 1998 RO hearing in which both asserted a direct link 
between his current psychiatric diagnosis and his period of 
active duty, and the veteran's DA20 service personnel 
records, which were hitherto not reviewed by the RO and not 
made part of the evidence until May 1998.  The service 
personnel records are significant for showing that the 
veteran had become a disciplinary problem during the latter 
months of his military service.  Although mental status 
examination at the time did not produce a diagnosis of a 
psychiatric disorder, the veteran was recommended for 
discharge due to demonstrations of behavior indicative of 
"social/emotional maladjustment" and an "inability to 
adjust emotionally or socially to the military service." 

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2002); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  The Board must address the issue 
of whether new and material evidence has been submitted 
because it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  Under that regulation, effective for claims such 
as the current one on appeal which was filed prior to August 
29, 2001, new and material evidence is defined as follows:

[E]vidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001).

The evidence of record has been reviewed in conjunction with 
38 C.F.R. § 3.156(a), and a finding is made that new and 
material evidence has been received which is sufficient to 
reopen the previously denied claim.  A review of the claim 
shows that in October 1996, the veteran applied to reopen his 
claim for service connection for a psychiatric disability.  
Pertinent evidence submitted in support of his application 
consisted of extensive medical records showing ongoing 
treatment for schizophrenia at VA beginning in 1994, lay 
witness statements indicating observable changes in his 
personality after his return home from service, and service 
personnel records previously unreviewed by the RO in its 
prior rating decisions indicating that the veteran had been 
exhibiting behavior which may be prodromal signs and symptoms 
of his current full-blown schizophrenia diagnosis.  We find 
that these records, when viewed in the context of the 
veteran's service records which show that he was released 
from active duty due to social and emotional maladjustment, 
indicate that symptoms relating to his schizophrenia may have 
had early manifestations during his period of military 
service.  This establishes a new basis for service connection 
not previously given full consideration by the RO in its 
prior final denials of the veteran's claim.  We further note 
that the United States Court of Appeals for Veterans Claims 
has held in the case of Cox v. Brown, 5 Vet. App. 95, 98 
(1993), that new and material evidence does not have to 
"establish" service connection, only create a "reasonable 
possibility" of service connection for purposes of reopening 
the claim.  We thus find that new and material evidence has 
been submitted to provide a basis to reopen the veteran's 
previously denied claim of entitlement to service connection 
for a psychiatric disability.  

In conclusion, we find that the evidence associated with the 
veteran's claims file subsequent to the June 1982 decision is 
new and material and provides a basis in which we may reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disability.  The evidence of record is of such 
significance that the case must be reopened for a de novo 
review.  We therefore reopen the claim and remand it to the 
RO for development of the evidence and a de novo review of 
the claim on the merits in the first instance.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence having been submitted, the 
veteran's application to reopen his previously denied claim 
of entitlement to service connection for a  psychiatric 
disability for de novo review is granted.




REMAND

With respect to the reopened claim of entitlement to service 
connection for a psychiatric disability, we note that a VA 
medical examination is necessary in order to address the 
question of whether the behavioral problems exhibited by the 
veteran during service were prodromal symptoms of the 
schizophrenia with which he would later be diagnosed.  A 
medical nexus opinion addressing this issue on appeal should 
therefore be obtained and associated with the evidence.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  This claim is 
thus remanded to the RO for a VA examination, during which 
the examining physician should review the veteran's claims 
folder, examine the veteran and present a nexus opinion 
addressing the relationship, if any, between the veteran's 
psychiatric diagnosis and his period of military service.

This appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if he is required to take 
further action.

In view of the foregoing discussion, the claim is REMANDED to 
the RO for the following development:

1.  Ensure that all provisions of the 
Veterans Claims Assistance Act are 
properly applied in the development of 
the claim.

2.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
veteran's claims file should be made 
available for the examining 
psychiatrist's review in conjunction 
with the examination.  The examiner 
should be asked to state a medical 
opinion, based on the examination 
findings and a review of the claims 
folder, as to the time of onset of the 
first clinical manifestations of the 
veteran's schizohrenia.   

3.  Upon completion of the above, the RO 
should readjudicate the veteran's claim 
of entitlement to service connection for 
a psychiatric disability de novo.  

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case 
discussing the pertinent evidence and 
laws and regulations and allowed an 
opportunity to respond.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



